Title: To James Madison from Thomas Appleton, 15 June 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 15th. June 1807.

As the Brig Neptune is just sailing for N. York, I avail msyelf of this conveyance to inform you of the Surrender of Dantzick to the french arms; of which we have this day the official intelligence.  As this event is regarded as of the highest importance, I have thought it would not be uninteresting to receive this early information.  We have as yet no other details, than that the garrison consisting of 30,000 men has surrender’d prisoners of War, on the 26th. of May.
A few days since a body of 7000. troops, Consisting of some english, but mostly Sicilians, under the Command of Prince Philipstadt, landed at Reggio: they were Suffer’d to penetrate unmolested as far as the plains of Mileto, when they were Attack’d by the french under Genl. Raynier, who gain’d a Compleat victory, taking 3000 prisoners, with all their baggage & artillery.  What I had anticipated in my last dispatches has been very speedily Realiz’d.  The turkish Army, led on and directed by french engineers & generals, has entirely liberated the provinces of Moldavia and Wallachia from the invasion of the russians.  Genl. Michelson had been induced to believe he should be powerfully aided by the greeks, but in this he has been disappointed, & finally Compell’d to abandon those Conquests he with so much facility obtain’d.  Three assaults have been made on Ismael, but in all the Russians were repuls’d.  My own opinion is, that the Turks will now Commence an Offensive War, instead of simply defending their territory; and the Russians may probably in their turn have to dread the invasion of 200.000 turks, who feel their strength now that is properly directed, and find themselves in a Situation to revenge the injuries they have for So many Years been Compell’d to Submit to.  I have the honor to be with the highest Respect Your Mo. Obt Serv

Th: Appleton

